Citation Nr: 1813329	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a heart disability, to include tachycardia and hypertension.

2. Entitlement to service connection for current residuals of a claimed in-service traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  There is some information in his claims file which indicates further service in the National Guard of Puerto Rico, though the precise character, dates, and duration of this service is not clear from the currently available information.

This matter comes to the Board of Veteran's Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The RO denied the Veteran's claims for service connected compensation for a heart condition and for current residuals of in-service head trauma or traumatic brain injury (TBI).  In his initial claim, the Veteran described the TBI issue as a request to reopen a previously denied claim for service connection for head trauma.  A claimed in-service head injury was discussed in a previous rating decision, issued July 1986, which denied a request for non service connected pension.  But, because the RO did not treat the claim as a claim for service-connected compensation for TBI, the Board finds that the pending claim is better understood as a new claim, rather than as a request to reopen a previously denied claim.  This finding is in the best interests of the Veteran, because it means that there is no need for him to submit new and material evidence before the issue of service connection for current residuals of TBI may be considered on its merits.

In August 2013, the Veteran submitted a written motion to advance this case on the docket pursuant to 38 C.F.R. § 20.900 (2017).  In his motion, the Veteran suggested that his case should be advanced on the docket because of his advanced age.  The Veteran's Certificate of Discharge from Active Duty (Form DD214) and the birth certificates of his children indicate the Veteran's date of birth.  Based on that date, the Veteran is now 71 years old and was only 67 at the time he field his motion.  According to 38 C.F.R. § 20.900(a) "advanced age" is defined as 75 year or older.  For this reason, the Veteran's motion to advance this case on the Board's docket is denied at this time.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its August 2011 rating decision, the RO denied service connection for residuals of TBI on the grounds that there was no evidence that such an injury took place during active duty service between April 1966 and April 1968.  Under certain circumstances, however, a claimant for benefits may be eligible to receive compensation for an injury sustained during National Guard or Reserve service.  According to 38 U.S.C.A. §§ 101(1), 101(23) and 101(24) (West 2014), status as a "veteran" for the purposes of the compensation statutes depends on the occurrence of a disabling injury or disease during a period of Active Duty for Training (ACDUTRA) or a disabling injury during a period of Inactive Duty for Training (INACDUTRA).

According to the Veteran, in 1983 he was loading supplies during a weekend drill with the Puerto Rico National Guard, when he experienced a head injury.   To support his claim, he submitted several written statements from former members of his National Guard unit, which are consistent with his version of events.  Moreover, the claims file includes substantial VA medical treatment records indicating a skull trauma which apparently caused cerebrospinal fluid to leak from the Veteran's nose.  The Veteran underwent intracranial surgery to help control this condition.  Since filing the present claim, he indicates that the leaking has gone away, but he still experiences headaches related to TBI.

Unfortunately, it is not clear whether the AOJ ever requested copies of the Veteran's service personnel records.  If the 1983 injury did take place during a verified period of ACDUTRA or INADUTRA, as the Veteran suggests, it is possible that he may be eligible for compensation for any current residuals of TBI Under these circumstances, the Board must remand the TBI claim so that reasonable efforts can be made to obtain potentially relevant service personnel records and to verify the length, duration, and character of the Veteran's Reserve and National Guard service.

The RO denied the claim for service connection for a heart condition on the grounds that the claimed heart condition pre-existed service and was unrelated to service.  According to a pre-induction examination report, dated May 1965, the Veteran had tachycardia at that time.  In an examination report, dated July 2011, a VA physician opined that the same pre-induction report also indicated the presence of high blood pressure.

With respect to tachycardia and hypertension, because both conditions were noted on an examination report before the Veteran's entry into service, the statutory presumption of soundness does not apply.  See 38 C.F.R. § 3.304(b) (2017).  The Veteran could, however, be eligible for service connected compensation for any preexisting injury or disease which was aggravated in service beyond its natural progression.  38 C.F.R. § 3.306 (2017).   In a written statement, received in October 2011, the Veteran claimed his heart condition "was aggravated in active duty."  

Because of the vagueness of his statement - the Veteran did not explain how his tachycardia or hypertension were aggravated during active duty -it is doubtful whether an examination or opinion on this issue would necessarily be required by McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  But when VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
The July 2011 VA examiner indicated that tachycardia was not related to service because he could not detect any evidence of tachycardia during the examination.  Apparently not realizing that the May 1965 examination report reflected the Veteran's condition before he joined the Army, the examiner indicated that hypertension was related to service.  Because both conditions were noted on the pre-induction examination, an adequate opinion would have addressed the issue of whether either condition was aggravated beyond its normal progression during service.  Unfortunately, the July 2011 VA medical opinion did not address the issue of in-service aggravation.  Thus, the Board must remand the Veteran's heart claim to obtain a new medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain complete copies of the Veteran's service personnel records.  The AOJ should also attempt to verify the date and duration of the appellant's Reserve and/or National Guard Service, including the dates and lengths of any periods of ACDUTRA and INACDUTRA  These efforts should include new appropriate requests using the PIES system, appropriate information requests to the Defense Finance and Accounting Service (DFAS), electronic mail follow-up to the VA Liaison Office at the  National Personnel Records Center (NPRC), follow-up by a military records specialist, contact with the Veteran's duty station at the time of his separation from service, and any other procedures required by the VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section I (updated November 2017).

2. Forward the claims file, including a copy of the previous July 2011 VA examination report and a copy of this REMAND, to a qualified medical professional for preparation of a medical opinion concerning the nature and etiology of the Veteran's claimed heart condition, to include hypertension, tachycardia, and bradycardia.  If a new in-person examination is necessary before the examiner can provide the requested opinion, then a new examination should be arranged.

After completing the records review and, if necessary, an examination, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) any currently diagnosed heart condition had its initial onset during active duty service or is otherwise related to any in-service disease injury or event; and whether it is at least as likely as not (50 percent probability or more) that any pre-existing heart condition, including the hypertension and tachycardia indicated on the Veteran's May 1965 pre-induction examination report,  was aggravated beyond its normal progression during active duty service.  

The examiner is advised that aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity during service was due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progress of the disease.

The examiner should provide a complete rationale for any opinions provided.  

3. Based on the information received above, the AOJ should consider whether any further development is needed before deciding the Veteran's claim for service connection for current residuals of TBI.  Especially if the AOJ determines that the 1983 head injury described in the Veteran's written statements coincided with a verified period of ACDUTRA or INACDUTRA, the AOJ should consider the potential need to schedule a VA examination to determine the nature of any current residuals of TBI.

4. The AOJ must ensure that the examination reports and opinions requested above are in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After ensuring any other necessary development has been completed, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







